Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An effective filing date of 03/18/2021 is acknowledged.
Claims 1 – 9 are pending.

Information Disclosure Statement
The information disclosure statement filed 05/04/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The foreign patent document reference c “2002-193046”, reference f “2008-530905”, and reference h “2018-142101” are not considered because they are not in English languages.

Claim Objections
Claims 1 – 9 are objected to because of the following informalities:  
Claim 1
	Line 9; change “a mobile phone” to --the mobile phone--.  

Claim 5
	Line 5; remove “the” before “software”.
Claims 2 – 4, 6, and 7
	These claims are dependent claims of claim 1; therefore, they inherit the same deficiencies of claim 1.
Claim 8
	Line 6; change “a mobile phone” to --the mobile phone--.  
	Line 12; insert --the-- before “transfer”.
Claim 9
	Line 7; change “a mobile phone” to --the mobile phone--.  
	Line 13; insert --the-- before “transfer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitao et al. (Pub. No. US 2002/0032048 A1; hereinafter Kitao; IDS filed on 05/04/2021) in 

Claim 1
Kitao teaches a hands-free apparatus comprising: 
a memory; and 
a hardware processor coupled to the memory (Kitao; Figs. 2 & 3, [0054 – 0055] FIG. 3 is a functional block diagram of the on-vehicle handsfree video phone system…The instrument panel 105…), the instrument panel 105 implicitly has processor and memory, the hardware processor being configured to: 
perform a hands-free connection process of connecting to a mobile phone by using a hands-free communication protocol for performing a hands-free telephone conversation (Kitao; Figs. 2 & 6, [0066 – 0067] When the driver gets in the vehicle and sets the vehicle at the accessory status, the instrument panel 105 searches for the peripheral devices…In this case, the control units 313 and 205 of the video phone terminal 106 (mobile phone) and the instrument panel 105 exchange the information…; [0070 – 0076] Then, when the driver operates control buttons 203 on the instrument panel 105 (or control buttons on the screen) to select the communication partner and starts the communication, the video phone terminal 106 is informed of the operation via the wireless communication interface 202a. The video phone terminal 106 calls out and completes the connection with the communication partner via the telephone network 314…), communication protocol for using audio and video is setup; 
perform a connection process with a mobile phone by using a data transfer protocol for transferring telephone data related to telephone, and a data transfer process of causing the telephone data to be transferred from the mobile phone (Kitao; Figs. 2 & 6, [0066 – 0067] …In this case, the control units 313 and 205 of the video phone terminal 106 (mobile phone) and the instrument panel 105 exchange the information that has been stored in the system information storage units 315 and 206 via the wireless communication interfaces 202a and 202b…At the same time, the data in the telephone book that has been stored in the video phone terminal 106 is transmitted to the instrument panel 105 via the wireless communication interfaces 202a and 202b.);
perform transfer control for causing the telephone data to be transferred, [ (Kitao; Figs. 2 & 6, [0066 – 0067] …In this case, the control units 313 and 205 of the video phone terminal 106 (mobile phone) and the instrument panel 105 exchange the information that has been stored in the system information storage units 315 and 206 via the wireless communication interfaces 202a and 202b… At the same time, the data in the telephone book that has been stored in the video phone terminal 106 is transmitted to the instrument panel 105 via the wireless communication interfaces 202a and 202b.)
But, Kitao does not explicitly teach perform a software update process of the hands-free apparatus.
However, Chen teaches perform a software update process of the hands-free apparatus (Chen; Figs. 1 & 4, [0017] … computing device 170 may be a (hands-free apparatus) and the right earbud 103, consistent with the disclosed embodiments… Alternatively, if the update is authorized (step 407, Yes) process 400 may proceed to step 409 and send the firmware update to a first earbud (hands-free apparatus) (e.g., right earbud 103)…) 
Kitao and Chen are in the same analogous art as they are in the same field of endeavor, managing devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Chen teachings into Kitao invention to allow Kitao to also update firmware and/or software of the hands-free apparatus as suggested by Chen ([0004].)
But, Kitao and Chen do not explicitly teach 
However Richardson teaches  the hardware processor is configured to cause transfer of the telephone data not to be performed during the software update process (Richardson; [0093 – 0096] …[0095] Service Mode--an RCD application can place the MFP in service mode to lockout other jobs that will interfere with firmware upgrade. Upon receiving a service mode request, the IDev will stop accepting (stop) incoming jobs (data transfer), complete all jobs (existing data transfer) in the queue, and then notify the server that it is in service mode. [0096] Update Firmw--an RCD can download an updated firmware version to the device…)
(stop) more job(s) (data transfer) while updating firmware of a device as suggested by Richardson ([0093 – 0096].)

Claim 2
Richardson teaches perform the connection process of establishing a connection with the mobile phone by using the data transfer protocol, after the software update process is completed (Richardson; [0093] …In some exemplary embodiments, a Firmware Management API may provide an RCD (e.g., a server) (hands-free apparatus) with the following controls: [0094] Firmware Versions--an RCD application can retrieve the current firmware version numbers. [0095] Service Mode--an RCD application can place the MFP (mobile phone) in service mode to lockout (not receiving) other jobs (data transfer) that will interfere with firmware upgrade. Upon receiving a service mode request, the IDev will stop accepting incoming jobs (data transfer), complete all jobs in the queue, and then notify the server that it is in service mode. [0096] Update Firmw--an RCD can download an updated firmware version to the device. If a reboot is necessary, the IDev will perform it automatically when download is complete. [0097] Download Status--the IDev (mobile phone) will send (connection was established) a status notification (success/error) to an RCD (hands-free apparatus) after firmware download)
stop accepting jobs == no more data transfer while update. 
After update, connection between IDev (mobile phone) and RCD (hands-free apparatus) is established to send status notification (data transfer) to RCD.
Motivation for incorporating Richardson into Kitao/Chen is the same as motivation in claim 1.

Claim 3
Richardson teaches perform the transfer control for causing the telephone data to be transferred, after the software update process is completed (Richardson; [0093] …In some exemplary embodiments, a Firmware Management API may provide an RCD (e.g., a server) (hands-free apparatus) with the following controls: [0094] Firmware Versions--an RCD application can retrieve the current firmware version numbers. [0095] Service Mode--an RCD application can place the MFP (mobile phone) in service mode to lockout (not receiving) other jobs (data transfer) that will interfere with firmware upgrade. Upon receiving a service mode request, the IDev will stop accepting incoming jobs (data transfer), complete all jobs in the queue, and then notify the server that it is in service mode. [0096] Update Firmw--an RCD can download an updated firmware version to the device. If a reboot is necessary, the IDev will perform it automatically when download is complete. [0097] Download Status--the IDev (mobile phone) will send (connection was established) a status notification (success/error) to an RCD (hands-free apparatus) after firmware download) 
stop accepting jobs == no more data transfer while update. 
After update, connection between IDev (mobile phone) and RCD (hands-free apparatus) is established to send status notification (data transfer) to RCE.
Motivation for incorporating Richardson into Kitao/Chen is the same as motivation in claim 1.

Claim 4
Kitao and Chen do not explicitly teach not to perform the transfer of the telephone data during the software update process, when the software update process occurs during the connection process.
However, Richardson teaches not to perform the transfer of the telephone data during the software update process, when the software update process occurs during the connection process (Richardson; [0093 – 0096] …Service Mode--an RCD application can place the MFP in service mode to lockout other jobs that will interfere with firmware upgrade. Upon receiving a service mode request, the IDev will stop accepting (stop, not accept) incoming jobs (data transfer), complete all jobs in the queue, and then notify the server that it is in service mode. [0096] Update Firmw--an RCD can download an updated firmware version to the device…), 
do not accept any more data transfer while updating firmware/software. 
Motivation for incorporating Richardson into Kitao/Chen is the same as motivation in claim 1.

Claim 5
to cause the software update process to be performed after transfer of the telephone data is completed, in a case where the telephone data is being transferred when preparation for the software update is completed.
However, Richardson teaches to cause the software update process to be performed after transfer of the telephone data is completed, in a case where the telephone data is being transferred when preparation for the software update is completed (Richardson; [0093 – 0096] …Service Mode--an RCD application can place the MFP in service mode to lockout other jobs that will interfere with firmware upgrade. Upon receiving a service mode request, the IDev will stop accepting incoming jobs, complete all jobs (existing data transfer) in the queue, and then notify the server that it is in service mode. [0096] Update Firmw--an RCD can download an updated firmware version to the device…), complete existing data transfer before updating firmware/software.
Kitao, Chen, and Richardson are in the same analogous art as they are in the same field of endeavor, managing devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Richardson teachings into Kitao/Chen invention to complete existing job(s) (data transfer) before updating firmware of a device as suggested by Richardson ([0093 – 0096].)

Claim 6
to cause the software update process to be performed, in a case where an update execution instruction by a user is accepted when preparation for software update by the hardware processor is completed.
However, Chen teaches to cause the software update process to be performed, in a case where an update execution instruction by a user is accepted when preparation for software update by the hardware processor is completed (Chen; Fig. 4, [0046] …Alternatively, if the most recent version available at database 180 is different from the version available for device 170 (step 403, No), process 400 may proceed to step 407 and determine if an update may be initiated. For example, at step 407, device 170 may request from a user an authorization for initiating the update. If the update is not authorized (step 407, No) when the user does not respond to the authorization request, or when the user denies authorization request, process may proceed to step 405. Alternatively, if the update is authorized (step 407, Yes) process 400 may proceed to step 409 and send the firmware update to a first earbud…)
Kitao and Chen are in the same analogous art as they are in the same field of endeavor, managing devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Chen teachings into Kitao invention to allow Kitao to also update firmware and/or software of the hands-free apparatus after user’s authorization as suggested by Chen ([0026].)

Claim 7
to cause the software update process to be performed after the transfer of the telephone data is completed, in a case where an instruction by a user to execute update after completion of the transfer is accepted when preparation for software update by the hardware processor is completed.
However, Chen teaches [ in a case where an instruction by a user to execute update after completion of the transfer is accepted when preparation for software update by the hardware processor is completed (Chen; Fig. 4, [0046] …Alternatively, if the most recent version available at database 180 is different from the version available for device 170 (step 403, No), process 400 may proceed to step 407 and determine if an update may be initiated. For example, at step 407, device 170 may request from a user an authorization for initiating the update. If the update is not authorized (step 407, No) when the user does not respond to the authorization request, or when the user denies authorization request, process may proceed to step 405. Alternatively, if the update is authorized (step 407, Yes) process 400 may proceed to step 409 and send the firmware update to a first earbud…)
Kitao and Chen are in the same analogous art as they are in the same field of endeavor, managing devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Chen teachings into Kitao invention to allow Kitao to also update firmware and/or software of the hands-free apparatus after user’s authorization as suggested by Chen ([0026].)
to cause the software update process to be performed after the transfer of the telephone data is completed
However, Richard son teaches to cause the software update process to be performed after the transfer of the telephone data is completed, (existing data transfer) in the queue, and then notify the server that it is in service mode. [0096] Update Firmw--an RCD can download an updated firmware version to the device…), complete all jobs (existing data transfer) before updating firmware/software.
Kitao, Chen, and Richardson are in the same analogous art as they are in the same field of endeavor, managing devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Richardson teachings into Kitao/Chen invention to complete existing job(s) (existing data transfer) before updating firmware of a device as suggested by Richardson ([0093 – 0096].)

Claim 8


Claim 9
This is a non-transitory computer readable medium version of the rejected hands-free apparatus version.  Therefore, it is rejected for the same reasons. Furthermore, Kitao also teaches a non-transitory computer readable medium on which an executable program is recorded (Kitao; Figs. 2 & 3, [0054 – 0055] FIG. 3 is a functional block diagram of the on-vehicle handsfree video phone system…The instrument panel 105…), the instrument panel 105 implicitly has processor and memory

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192